Citation Nr: 0024929	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1987 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which confirmed a 10 percent rating.  A July 
1999 rating increased to 30 percent the evaluation for 
migraine headaches.


FINDINGS OF FACT

The veteran's migraine headaches have not resulted in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim of possible deterioration with respect to his 
service-connected migraine headaches since the last final 
respective decision on the merits is at least plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts pertinent to 
this issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's migraine headaches 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Factual background

VA outpatient treatment records since 1997 show complaints of 
daily migraines. 

In August 1998, the veteran was afforded a VA "fee basis" 
examination.  According to the examination report, the 
veteran complained of daily migraines that tended to occur 
around noon.  They would begin with tightness in the 
shoulders and neck, which would eventually radiate into his 
head causing a dull throbbing.  When he felt a headache 
developing, he would take ergotamine, which generally 
prevented more severe symptoms.  He reported that would also 
take Tylenol for relief.  Untreated headaches caused severe 
pounding pain, photophobia, some nausea, and decreased vision 
in his left eye; however, the more severe symptoms did not 
occur with appropriate prophylaxis.  With treatment, he was 
able to continue functioning.  The physical examination 
revealed no cranial, carotid, or ocular bruits.  The 
temporomandibular joint appeared to be normal; the cranial 
nerves II-XII were grossly intact; and the fields and fundi 
were normal.  The examiner's impression was migraine type 
headaches with normal examination.

In July 1999 the veteran and his wife appeared before a 
hearing officer at the RO.  He testified that generally when 
a typical headache started, it would go up the back of his 
neck to the top of his head, and around to the front.  At 
times it would cause him to go to bed, and occasionally he 
would get sick to his stomach.  Generally, with medication, 
the headaches would last 3 to 4 hours; without medication 
they could last all day.  He estimated that he experienced 30 
headaches a month.  He reported that medication did help 
blunt the severity of the headaches, although it would not 
prevent them.  He was employed as a paramedic and he remarked 
that, although he occasionally would have attacks while on 
the job, he would take his medicine and work through it.  The 
veteran further estimated that generally the headaches would 
force him to go to bed about twice a week.  Moreover, 
although he would not vomit, the headaches caused him to feel 
nauseated.  He did not recall that the headaches caused him 
to miss work.  His wife confirmed his testimony.  For 
example, she explained that the headaches could last from 
several hours to all day.  Furthermore, he would complain to 
her about blurry vision caused by the headaches.  

Analysis

The veteran's headache disability is rated as 30 percent 
disabling.

According to the Rating Schedule, a migraine headache 
disability with characteristic prostrating attacks occurring 
on an average once a month over last several months warrants 
a 30 percent evaluation.  A migraine headache disability with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
headaches.  First, there is no evidence that the veteran has 
experienced very frequent completely prostrating and 
prolonged attacks.  For example, the veteran's medical 
records show that his headaches were controlled with 
medication.  Furthermore, according to the August 1998 fee 
basis examination report, his medication would blunt the 
severity of the headaches.  Therefore, the evidence clearly 
shows that his headaches were not prostrating or prolonged 
when he took his medication. 

Second, there is no credible evidence that the veteran's 
headaches are productive of severe economic inadaptability.  
For example, although the veteran testified that the 
headaches would force him to go to bed twice a week, he did 
not recall ever missing work as a result.  Furthermore, there 
are no records from the veteran's employer indicating that he 
missed work due to headaches.  Moreover, the record shows 
that he has been employed full-time.  Thus, there is no 
credible evidence that the veteran has experienced severe 
economic inadaptability as a result of his service-connected 
migraine headaches.

After applying standards, the Board finds that the veteran's 
headache disorder does not warrant a rating in excess of 30 
percent.  The current rating best represents disability due 
to the service-connected disorder.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for migraine headaches.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

